           Case 1:21-cv-00423-EPG Document 40 Filed 03/17/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TODD ASHKER,                                        No. 1:21-cv-00423-EPG (PC)
12                        Plaintiff,                      ORDER REGARDING EARLY SETTLEMENT
                                                          CONFERENCE
13             v.
                                                          ORDER DIRECTING CLERK TO SERVE
14    C. PFEIFFER, et al.,                                SUPERVISING DEPUTY ATTORNEY
                                                          GENERAL LAWRENCE BRAGG WITH A
15                        Defendants.                     COPY OF: 1) PLAINTIFF’S COMPLAINT
                                                          (ECF NO. 32); 2) THE ORDER GRANTING IN
16                                                        PART DEFENDANTS’ MOTION TO DISMISS
                                                          (ECF NO. 37) AND 3) THIS ORDER
17            Plaintiff is a state prisoner proceeding pro se in a civil-rights action pursuant to 42 U.S.C.
18   § 1983. Plaintiff commenced this case by filing his initial complaint on October 17, 2018 in the
19   Northern District of California. (ECF No. 1). This action was screened on May 28, 2020, (ECF
20   No. 10), and service was accomplished thereafter. On March 11, 2021, the Northern District of
21   California granted Defendants’ motion to dismiss in part and severed this action from case
22   number 3:18-cv-06350. (ECF No. 37). The case was opened in this district on March 15, 2021.
23   (ECF No. 38).
24            The Court now directs the parties to participate in a settlement conference before a
25   Magistrate Judge to see if the case can reach an early settlement. Neither side is waiving any
26   claims, defenses, or objections by participating in this settlement conference.
27   ///
28
                                                         1
        Case 1:21-cv-00423-EPG Document 40 Filed 03/17/21 Page 2 of 4


 1            Defense counsel is directed to consider Plaintiff’s claim(s) and to speak with Plaintiff

 2   following this order.1 If, after investigating Plaintiff’s claim(s) and speaking with Plaintiff, and

 3   conferring with defense counsel’s supervisor, defense counsel in good faith finds that a settlement

 4   conference would not be productive at this time, defense counsel may opt out of this settlement

 5   conference by filing a notice with the Court, in which case the matter will proceed without an

 6   early settlement conference.

 7            If defense counsel opts out of the settlement conference, or if the case does not settle at

 8   the conference, the case will proceed to further litigation.2

 9            If defense counsel does not opt out, the Court will issue separate order(s) setting the

10   settlement conference and detailing the pre-settlement conference procedures in due course.

11            Within fourteen days after the issuance of the order setting the settlement conference, in

12   order to better inform all parties and have a meaningful conference, the Court is requiring that

13   both parties disclose certain documents to each other about the case, as listed below. These

14   documents are relevant to the case and will most likely be disclosed in discovery shortly if this

15   case proceeds to litigation.3

16            Accordingly, IT IS HEREBY ORDERED that:

17                 1. Within forty-five days from the date of service of this order, the assigned Deputy

18                     Attorney General shall either: (1) file a notice stating that Defendant(s) opt out of

19                     the settlement conference; or (2) contact ADR Coordinator Sujean Park

20                     (spark@caed.uscourts.gov) to schedule the settlement conference. If the assigned
                       Deputy Attorney General does not opt out of the settlement conference, the Court
21
                       will issue an order setting a settlement conference. That order will include the date
22
                       of the conference and the Magistrate Judge who will oversee the conference, and
23
                       may also include procedures required by that Judge.4
24
              1
                In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the parties may
25   confer by letter.
              2
                If the case proceeds to a settlement conference, the Court will not schedule the case until after the
26   settlement conference is held. Nothing in this order extends Defendant(s)’ deadline to file a responsive pleading, but
     Defendant(s) may file a motion to extend the deadline to respond to the complaint.
27            3
                If any party has a legal objection to providing a particular document, that party shall file and serve a notice
     describing its objection.
28            4
                The undersigned will not be the Magistrate Judge overseeing the settlement conference.


                                                                  2
           Case 1:21-cv-00423-EPG Document 40 Filed 03/17/21 Page 3 of 4


 1               2. If a settlement conference is set, no later than fourteen days after the date of

 2                  service of the order setting the settlement conference, each party shall send the

 3                  other parties, or their attorneys (if represented), the documents listed below. The

 4                  parties only need to provide documents related to the claim(s) that the Court

 5                  allowed to proceed past the screening stage, survived the motion to dismiss, and
                    are related to the severed claims. Additionally, defense counsel does not need to
 6
                    include any documents that defense counsel believes are confidential or subject to
 7
                    the official information privilege. Plaintiff does not need to request any
 8
                    documents from the institution at this time. Plaintiff only needs to provide these
 9
                    documents if Plaintiff already has them in his or her possession.
10
                        a. Documents regarding exhaustion of Plaintiff’s claims, including 602s,
11
                              Form 22s, and responses from the appeals office;
12
                        b. All non-confidential documents regarding Rules Violation Reports, if any
13
                              exist, associated with the incident(s) alleged in the complaint, including
14
                              disciplinary charges and findings;
15                      c. All of Plaintiff’s medical records related to the incident and/or condition at
16                            issue in the case, if any exist;
17                      d. Chronos for transfer or Administrative Segregation placement related to the
18                            incident(s) alleged in the complaint, if any exist; and
19                      e. Non-confidential incident reports regarding the use of force incident(s)
20                            alleged in the complaint, if any exist;

21                  Additionally, the parties may send any other documents related to the case that the

22                  parties believe will assist in the settlement conference. However, the parties may

23                  not request any other documents until discovery has been opened.

24               3. The parties are reminded to keep the Court informed of their current address. Any

25                  change of address must be reported promptly to the Court in a separate document

26                  captioned for this case and entitled “Notice of Change of Address.” See L.R.
                    182(f).
27
     ///
28

                                                           3
       Case 1:21-cv-00423-EPG Document 40 Filed 03/17/21 Page 4 of 4


 1              4. The Clerk of Court shall serve Supervising Deputy Attorney General Lawrence

 2                 Bragg with a copy of: (1) Plaintiff’s complaint (ECF No. 32); (2) the order

 3                 granting in part Defendants’ motion to dismiss and severing and transferring

 4                 certain claims to this district, (ECF No. 37); and (3) this order.

 5
     IT IS SO ORDERED.
 6

 7     Dated:     March 16, 2021                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       4
